UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* Michael Kors Holdings Limited (Name of Issuer) Ordinary Shares, No Par Value (Title of Class of Securities) G60 (CUSIP Number) December 31, 2012 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed. o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. G60 SCHEDULE 13G Page2 of 21 Pages 1 NAME OF REPORTING PERSON Northcroft Trading Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Panama NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.0% 12 TYPE OF REPORTING PERSON CO CUSIP No. G60 SCHEDULE 13G Page3 of 21 Pages 1 NAME OF REPORTING PERSON LittlestoneLimited 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Malta NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.1%1 12 TYPE OF REPORTING PERSON CO 1Based on 200,274,090 Ordinary Shares that were issued and outstanding as of December 29, 2012. CUSIP No. G60 SCHEDULE 13G Page4 of 21 Pages 1 NAME OF REPORTING PERSON Vax Trading Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION British Virgins Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.0% 12 TYPE OF REPORTING PERSON CO CUSIP No. G60 SCHEDULE 13G Page5 of 21 Pages 1 NAME OF REPORTING PERSON OB Kors LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Washington, United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.0% 12 TYPE OF REPORTING PERSON CO CUSIP No. G60 SCHEDULE 13G Page6 of 21 Pages 1 NAME OF REPORTING PERSON John Muse2 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Texas, United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.2%3 12 TYPE OF REPORTING PERSON IN 2 John Muse is President of JRM Management Company, LLC, the GeneralPartner of Muse Family Enterprises, Ltd. and JRM Interim Investors, LP. John Muse shares voting and dispositive control over the Ordinary Shares held by Muse Family Enterprises, Ltd. and JRM Interim Investors, LP. 3Based on 200,274,090 Ordinary Shares that were issued and outstanding as of December 29, 2012. CUSIP No. G60 SCHEDULE 13G Page7 of 21 Pages 1 NAME OF REPORTING PERSON Muse Children’s GS Trust 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Texas, United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.1%4 12 TYPE OF REPORTING PERSON OO 4Based on 200,274,090 Ordinary Shares that were issued and outstanding as of December 29, 2012. CUSIP No. G60 SCHEDULE 13G Page8 of 21 Pages 1 NAME OF REPORTING PERSON JRM Interim Investors, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Texas, United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.1%6 12 TYPE OF REPORTING PERSON PN 5 This number does not include those Ordinary Shares held by Mr. John Muse or Muse Family Enterprises, Ltd. 6Based on 200,274,090 Ordinary Shares that were issued and outstanding as of December 29, 2012. CUSIP No. G60 SCHEDULE 13G Page9 of 21 Pages 1 NAME OF REPORTING PERSON Muse Family Enterprises, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Texas, United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.1%8 12 TYPE OF REPORTING PERSON CO 7 This number does not include those Ordinary Shares held by Mr. John Muse or JRM Interim Investors, L.P. 8Based on 200,274,090 Ordinary Shares that were issued and outstanding as of December 29, 2012. CUSIP No. G60 SCHEDULE 13G Page10 of 21 Pages ITEM 1. (a) Name of Issuer: Michael Kors Holdings Limited (b) Address of Issuer’s Principal Executive Offices: c/o Michael Kors Limited, Unit 1902, 19/F, Tower 6 The Gateway, Harbour City Tsim Sha Tsui, Hong Kong ITEM 2. (a) Name of Person Filing: This Schedule 13G is being filed on behalf of each of the following persons: 1.Northcroft Trading Inc. 2. Littlestone Limited 3.Vax Trading Inc. 4.OB Kors LLC 5.John Muse 6.Muse Children’s GS Trust 7.JRM Interim Investors, LP 8.Muse Family Enterprises, Ltd. (b) Address of Principal Business Office, or if None, Residence: 1. Northcroft Trading Inc. c/o Rhône Gestion S.A. 2 Bd Georges – Favon CH-1204 Geneva, Switzerland 2. Littlestone Limited c/o Moore Stephens P. O. Box 146, Town Mills South La Rue du Pre, St. Peter Port Guernsey GY1 3HZ Channel Islands 3. Vax Trading Inc. c/o MAO Financial Services S.A. 1, rue Etienne-Dumont 1204 Geneva, Switzerland 4. OB Kors LLC 520 Pike Street, Suite 1100 Seattle, WA 98101 5. For reporting persons John Muse, Muse Children’s GS Trust, JRM Interim Investors, LP and Muse Family Enterprises, Ltd. c/o HM Capital Partners, LLC 200 Crescent Court, Suite 1600 Dallas, TX 75201 CUSIP No. G60 SCHEDULE 13G Page11 of 21 Pages (c) Citizenship: 1. Northcroft Trading Inc.: Panama 2. Littlestone Limited: Malta 3. Vax Trading Inc.: British Virgin Islands 4. OB Kors LLC: Washington, United States of America 5. John Muse: United States of America 6. Muse Children’s GS Trust: Texas, United States of America 7. JRM Interim Investors, LP: Texas, United States of America 8. Muse Family Enterprises, Ltd.: Texas, United States of America (d) Title of Class of Securities: Ordinary Shares, no par value (e) CUSIP Number: G60 ITEM 3. IF THIS STATEMENT IS FILED PURSUANT TO SS.240.13D-1(B) OR 240.13D-2(B) OR (C), CHECK WHETHER THE PERSON FILING IS A: (a) []Broker or dealer registered under Section 15 of the Act (15 U.S.C. 78o) (b) []Bank as defined in Section 3(a)(6) of the Act (15 U.S.C. 78c) (c) []Insurance company as defined in Section 3(a)(19) of the Act (15 U.S.C. 78c) (d) []Investment company registered under Section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8) (e) []An investment adviser in accordance with ss.240.13d-1(b)(1)(ii)(E) (f) []An employee benefit plan or endowment fund in accordance with ss.240.13d-1(b)(1)(ii)(F); (g) []A Parent holding company or control person in accordance with ss.240.13d-1(b)(1)(ii)(G); (h) []A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813) (i) []A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3) (j) []Group, in accordance with ss.240.13d-1(b)(1)(ii)(J). ITEM 4. OWNERSHIP As of December 31, 2012, the following ordinary shares, no par value (the “Ordinary Shares”), of Michael Kors Holdings Limited (the “Company”) were beneficially owned by the following persons (all percentages of Ordinary Shares reported in this statement on Schedule 13G have been calculated based on the Ordinary Shares issued and outstanding as of December 29, 2012). CUSIP No. G60 SCHEDULE 13G Page12 of 21 Pages Northcroft Trading Inc. (a) Amount beneficially owned: 0 (b) Percent of class: 0.0% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of:: 0 Littlestone Limited (a) Amount beneficially owned: 167,547 (b) Percent of class: 0.1% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 167,547 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 167,547 (iv) Shared power to dispose or to direct the disposition of: 0 Vax Trading Inc. (a) Amount beneficially owned: 0 (b) Percent of class: 0.0% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 0 OB Kors LLC (a) Amount beneficially owned: 0 (b) Percent of class: 0.0% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 0 CUSIP No. G60 SCHEDULE 13G Page13 of 21 Pages (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 0 John Muse9 (a) Amount beneficially owned: 483,045 (b) Percent of class: 0.2% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 239,869 (ii) Shared power to vote or to direct the vote: 243,176 (iii) Sole power to dispose or to direct the disposition of: 239,869 (iv) Shared power to dispose or to direct the disposition of: 243,176 Muse Children’s GS Trust (a) Amount beneficially owned: 121,588 (b) Percent of class: 0.1% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 121,588 (ii) Shared power to vote or to direct the vote: (iii) Sole power to dispose or to direct the disposition of: 121,588 (iv) Shared power to dispose or to direct the disposition of: 0 JRM Interim Investors, LP10 (a) Amount beneficially owned: 121,588 (b) Percent of class: 0.1% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 121,588 (iii) Sole power to dispose or to direct the disposition of: 0 9 John Muse is President of JRM Management Company, LLC, the GeneralPartner of Muse Family Enterprises, Ltd. and JRM Interim Investors, LP. John Muse shares voting and dispositive control over the Ordinary Shares held by Muse Family Enterprises, Ltd. and JRM Interim Investors, LP. 10This number does not include those shares held by Mr. John Muse or Muse Family Enterprises, Ltd. CUSIP No. G60 SCHEDULE 13G Page14 of 21 Pages (iv) Shared power to dispose or to direct the disposition of: 121,588 Muse Family Enterprises, Ltd. (a) Amount beneficially owned: 121,5883 (b) Percent of class: 0.1% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 121,588 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 121,588 ITEM 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the followingx. Pursuant to a Voting and Lock-up Agreement, dated July 11, 2011 (the “Voting Agreement”), each of Northcroft Trading Inc., Littlestone (now called “Littlestone Limited”), Vax Trading Inc., OB Kors LLC, John Muse, Muse Children’s GS Trust, JRM Interim Investors, LP and Muse Family Enterprises, Ltd. (collectively, the “Reporting Persons”), aswell as Sportswear Holdings Limited, Michael Kors, John D. Idol (the Reporting Persons, together with Sportswear Holdings Limited, John Idol and Michael Kors, the “Existing Shareholders”), agreed to vote all of their respective Ordinary Shares (and any other voting securities of the Company over which each such Existing Shareholder has voting control) as a block in accordance with the vote of the majority of the Ordinary Shares held by the Existing Shareholders on all matters (the “Voting Provisions”). As a result of the Company’s secondary offering in March 2012, the Existing Shareholders ceased to own, in the aggregate, at least 50% of the Company’s outstanding Ordinary Shares, and accordingly, in accordance with the terms of the Voting Agreement, the Voting Provisions terminated. As a result, the Reporting Persons ceased to be members of a “group” that, as of December 31, 2012, beneficially owned more than 5% of the Company’s Ordinary Shares issued and outstanding for purposes of Section 13(d)(3) of the Securities Exchange Act of 1934 (the “Exchange Act”). This Amendment No. 2 to Schedule 13G constitutes an exit filing for each of the Reporting Persons but not as to the reporting persons party to Amendment No. 1 toSchedule 13G, filed on February 1, 2013. See Item 9. ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON. Not Applicable. ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY. 11 This number does not include those shares held by Mr. John Muse or JRM Interim Investors, LP. CUSIP No. G60 SCHEDULE 13G Page15 of 21 Pages Not Applicable. ITEM 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. See Item 5 and Item 9. ITEM 9. NOTICE OF DISSOLUTION OF GROUP The Voting Provisions in the Voting Agreement that caused the Reporting Persons to be deemed to be in a “group” with Mr. John D. Idol, Mr. Michael Kors and Sportswear Holdings Limited terminated on March 28, 2012. Each of the Reporting Persons is no longer deemed to be part of a “group” that, as of December 31, 2012, beneficially owned more than 5% of the Company’s Ordinary Shares issued and outstanding for purposes of Section 13 (d)(3) of the Exchange Act. ITEM 10. CERTIFICATIONS. Not Applicable. CUSIP No. G60 SCHEDULE 13G Page16 of21 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 13, 2013 By: Northcroft Trading Inc. /s/ Yannick Fasana Name:Yannick Fasana Title:Administrator By: Littlestone Limited /s/ Judy Wright Name: Judy Wright Title: Director By: Vax Trading Inc. /s/ Michel Clémence Name:Michel Clémence Title:Director By: OB Kors LLC /s/ Bryon Madsen Name:Bryon Madsen Title:V.P. of its Managing Member John Muse /s/ John Muse By: Muse Children’s GS Trust /s/ Linda Ehlers Name:Linda Ehlers Title:Co-Trustee CUSIP No. G60 SCHEDULE 13G Page17 of21 Pages By: JRM Interim Investors, LP /s/ John Muse Name: John Muse Title: President of JRM Management Company, LLC, the General Partner of JRM Interim Investors, LP By: Muse Family Enterprises, Ltd. /s/ John Muse Name: John Muse Title: President of JRM Management Company, LLC, the General Partner of Muse Family Enterprises, Ltd. CUSIP No. G60 SCHEDULE 13G Page18 of21 Pages EXHIBITS Exhibit No. Document Description 1. Joint Filing Agreement, dated February 13, 2013, Littlestone Limited, Northcroft Trading Inc., Vax Trading Inc., OB Kors LLC, John Muse, Muse Children’s GS Trust, JRM Interim Investors, LP and Muse Family Enterprises, Ltd. CUSIP No. G60 SCHEDULE 13G Page19 of21 Pages Exhibit 1 JOINT FILING AGREEMENT WHEREAS, the undersigned are beneficial owners, as determined pursuant to Rule 13d-3 of the Securities Exchange Act of 1934, as amended, of certain Ordinary Shares, of no par value (the “Ordinary Shares”), of Michael Kors Holdings Limited (the “Company”). NOW THEREFORE, The undersigned acknowledge and agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13G shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing statements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him, her or it contained herein, but shall not be responsible for the completeness and accuracy of the information concerning the other entities or persons, except to the extent that he, she or it knows or has reason to believe that such information is inaccurate. [Remainder of page intentionally left blank.] CUSIP No. G60 SCHEDULE 13G Page20 of21 Pages IN WITNESS WHEREOF, this Agreement has been signed by the undersigned this 13th day of February 2013. By: Littlestone Limited /s/ Judy Wright Name:Judy Wright Title:Director By: Northcroft Trading Inc. /s/ Yannick Fasana Name: Yannick Fasana Title: Administrator By: Vax Trading Inc. /s/ Michel Clémence Name:Michel Clémence Title:Director By: OB Kors LLC /s/ Bryon Madsen Name:Bryon Madsen Title:V.P. of its Managing Member John Muse /s/ John Muse By: Muse Children’s GS Trust /s/ Linda Ehlers Name:Linda Ehlers Title:Co-Trustee [Joint Filing Agreement] CUSIP No. G60 SCHEDULE 13G Page21 of21 Pages By: JRM Interim Investors, LP /s/ John Muse Name: John Muse Title: President of JRM Management Company, LLC, the General Partner of JRM Interim Investors, LP By: Muse Family Enterprises, Ltd. /s/ John Muse Name: John Muse Title: President of JRM Management Company, LLC, the General Partner of Muse Family Enterprises, Ltd. [Joint Filing Agreement]
